Citation Nr: 0124733	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  96-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the feet.

2.  Entitlement to service connection for peripheral 
neuropathy, on a direct basis or secondary to Agent Orange 
exposure during active military service.

3.  Entitlement to disability evaluations in excess of zero 
percent between May 2, 1968, and May 15, 1989, and in excess 
of 30 percent between May 16, 1989, and September 13, 1990, 
for a psychiatric disability variously diagnosed as anxiety 
reaction, dysthymia, and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
including a tour of duty of approximately eight months in the 
Republic of Vietnam during the Vietnam Era.  He is a combat 
veteran, with awards including the Combat Infantryman Badge 
and the Air Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO), 
dated in June 1995, August 1998 and May 1999.  A Central 
Office Hearing was conducted before the undersigned at the 
Board's headquarters in Washington, D.C., in February 1998, 
in which the issue of service connection for a skin 
disability of the feet, and three other issues that are no 
longer on appeal, were addressed.  The skin disability issue 
was remanded by the Board in February 1998, for additional 
development, and the case, which now includes the two 
additional issues listed on the first page of this decision, 
has been returned to the Board, for appellate review.

The issue of entitlement to service connection for peripheral 
neuropathy, on a direct basis or secondary to Agent Orange 
exposure during active military service, will be addressed in 
the remand portion of this decision.



FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the claims 
for service connection for a skin disability of the feet and 
increased ratings for the service-connected psychiatric 
disability have been made by the agency of original 
jurisdiction.

2.  The veteran is a combat veteran who has a current skin 
disability of the feet, he has submitted satisfactory lay 
evidence of inservice incurrence of said disability, in the 
form of statements that are consistent with the 
circumstances, conditions, or hardships of such service, and 
there is a medical opinion linking the current disability of 
the feet to service.

3.  There is insufficient competent evidence to establish 
that the veteran's psychiatric disability resulted in more 
than neurotic symptoms, which somewhat adversely affected 
relationships with others but did not cause impairment of 
working ability, between May 2, 1968, and May 15, 1989.

4.  It is not shown that the veteran's psychiatric disability 
produced more than definite (moderately large) social and 
industrial impairment between May 16, 1989, and September 13, 
1990.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
skin disability of the feet are met.  38 U.S.C.A. § 1110, 
1154, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102).

2.  The criteria for entitlement to a compensable evaluation 
for the service-connected psychiatric disability, variously 
diagnosed as anxiety reaction, dysthymia, and PTSD, between 
May 2, 1968, and May 15, 1989, are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 4.132, 
Part 4, Diagnostic Codes 9400 through 9406 (1968); 38 C.F.R. 
§ 4.132, Part 4, Diagnostic Codes 9400 through 9411 (1988); 
38 C.F.R. §§ 4.1, 4.7, 4.10 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102).

3.  The criteria for entitlement to a disability evaluation 
in excess 30 percent between May 16, 1989, and September 13, 
1990, for the service-connected psychiatric disability 
variously diagnosed as anxiety reaction, dysthymia, and PTSD, 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9400 
through 9411 (1988); 38 C.F.R. §§ 4.1, 4.7, 4.10 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations regarding VA's duty to assist

VA has a duty to assist claimants in the development of facts 
relating to their claims for VA benefits.  In this regard, it 
is noted that there has been a significant change in the law 
during the pendency of this appeal:  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.

The above change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA are now published at the 
Federal Register, 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(b)(1) (West Supp. 
2001) provides that, in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such provisions are implemented 
at 66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required, are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  39 C.F.R. § 
3.159 has been revised in its entirety and now includes 
definitions such as what is considered to be competent lay 
and medical evidence, and what is considered to be a 
substantially complete application:

(1) Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.

(2) Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person. 

(3) Substantially complete application 
means an application containing the 
claimant's name; his or her relationship 
to the veteran, if applicable; sufficient 
service information for VA to verify the 
claimed service, if applicable; the 
benefit claimed and any medical 
condition(s) on which it is based; the 
claimant's signature; and in claims for 
nonservice-connected disability or death 
pension and parents' dependency and 
indemnity compensation, a statement of 
income. 

66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)).

The implementing regulations have also removed references to 
"well grounded" claims found in the former regulations, 
effective November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  In Bernard v. Brown, the Court 
held that when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard, 4 Vet. App. 
384, 392-94 (1993).

In the present case, the Board notes that the veteran has not 
been prejudiced by its consideration of his claims for 
service connection for a skin disability of the feet and 
increased ratings for the service-connected psychiatric 
disability pursuant to this new legislation and its 
implementing regulations, insofar as VA has already met all 
notice and duty to assist obligations to the veteran under 
the new law, to include as delineated under the newly-
promulgated implementing regulations.  There is no issue as 
to the substantial completeness of the veteran's claims for 
service connection for a skin disability of the feet and 
increased ratings for the service-connected psychiatric 
disability.  38 U.S.C.A. § 5102 (West 1991 & Supp. 2001).  
The RO has secured the veteran's service medical records, as 
well as copies of all available records reflecting pertinent 
VA and private medical treatment to the veteran throughout 
the years, and a VA medical examination and opinion was 
secured regarding the issue of service connection for a skin 
disability of the feet.

Additionally, the Board notes that the RO has notified the 
veteran of the information that is necessary to substantiate 
his claims, including by the explanation of benefits provided 
to him by the RO when his applications were denied in June 
1995 and August 1998, as well as by the issuance of the 
December 1995 and April 1999 Statements of the Case, and 
subsequent Supplemental Statement of the Cases issued in 
February 1997, November 1998, and July 1999, in which the 
veteran was explicitly advised of the relevant laws and 
regulations, and of the reasons and bases for the continued 
denials of his claims for service connection for a skin 
disability of the feet and increased ratings for the service-
connected psychiatric disability.  38 U.S.C.A. § 5103 (West 
1991 & Supp. 2001).

Also, the Board notes that the veteran has responded to VA's 
communications by submitting additional written evidence that 
is pertinent to both issues hereby being reviewed (which has 
been reviewed by the RO), and by providing testimony at the 
above mentioned Central Office Hearing of February 1998, and 
at RO hearings conducted in April and September 1999.  There 
is no indication in the record of additional potentially 
relevant and available records that the RO has not requested, 
regarding the claims for service connection for a skin 
disability of the feet and increased ratings for the service-
connected psychiatric disability.  38 U.S.C.A. § 5103A(b) and 
(c) (West 1991 & Supp. 2001).

The Board is thus satisfied that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the veteran's claims for service 
connection for a skin disability of the feet and increased 
ratings for the service-connected psychiatric disability have 
been made by the agency of original jurisdiction.

The veteran has not been prejudiced in any way as a result of 
the Board deciding his claims for service connection for a 
skin disability of the feet and increased ratings for the 
service-connected psychiatric disability without first 
affording the RO an opportunity to consider the claims anew 
in light of the newly-published VCAA, as well as its 
implementing regulations found at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), or without 
first affording the veteran an opportunity to specifically 
respond to the new regulatory language.  A remand of these 
particular issues, for adjudication by the RO, would thus 
only serve to further delay the resolution of the claims on 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Entitlement to service connection for a skin disability of 
the feet

The veteran contends that he is entitled to be service-
connected for a skin disability of the feet, which he 
believes is etiologically related to his period of service as 
a combat infantryman in the Republic of Vietnam during the 
Vietnam era.  At the February 1998 Central Office Hearing, he 
stated, in essence, that his dermatological problems with his 
feet started during service in Vietnam, where his feet were 
kept immersed in rice paddies for considerable periods of 
time, while wearing combat boots.  Treatment at that time had 
only consisted of "powders," and the veteran explained that 
he was never hospitalized because, as an infantryman in 
active combat, his services were needed.  He further stated 
that it was his belief that these adverse conditions in 
Vietnam caused his current chronic disability, claimed as 
"jungle rot" or "trench feet," which he said had been 
manifested throughout the years by symptoms including peeling 
and cracking of the skin, and the loss of toenails.

A review of the veteran's service medical records shows no 
actual diagnosis of a skin disability of the feet.  However, 
on VA examination in September 1998, it was noted that the 
veteran presented with a history of rash in the feet since 
his Vietnam service in 1968, with powder treatment "to no 
avail."  The veteran had developed an infection on the left 
great toe which had required surgery two months prior to the 
examination.  There were scaly soles, maceration in the toe 
webs, bilaterally dystrophic toenails, with subungual 
hyperkeratosis on the left foot and similar findings in three 
toenails, and pruritus, with pain.  Tinea pedis and tinea 
unguium were diagnosed, and their etiology was indicated to 
be a fungal infection of the skin and toenails.

Upon a request by the RO to clarify the above opinion as to 
the etiology of the veteran's feet skin disability, the 
following addendum was submitted, in November 1998:

The skin disorder in this [veteran] 
started in 1968 while he was at Vietnam 
(as he said in the interview).  No more 
accurate date can be obtained.  The 
etiology of [the] disorder is a fungal 
infection of [the] feet, which is 
precipitated by a constant use of boots 
with moisture, and heat in the affected 
areas.  The [veteran] has involvement of 
soles, toe webs, and toenails.  The 
infection can run an intermittent course 
with exacerbation and partial remission, 
but this patient said it is almost 
constant and worsening (in view of 
toenail infection) during the past years.  
When the infection is severe, the 
[veteran] cannot wear shoes and needs 
systemic antibiotics for bacterial 
infections that may occur.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  The reasonable doubt 
doctrine is also applicable even in the absence of official 
records, particularly if the basic incident allegedly arose 
under combat, or similarly strenuous conditions, and is 
consistent with the probable results of such known hardships.  
See 38 C.F.R. § 3.102 (2000), as amended at 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001).  See also the 
originating statute, at 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).

In the present case, the veteran is shown to be a combat 
veteran, and, while his service medical records do not show 
treatment for, or a diagnosis of, a skin disability of the 
feet, he has submitted satisfactory (i.e., credible) lay 
evidence of inservice incurrence of said disability, in the 
form of statements that are consistent with the 
circumstances, conditions, or hardships of such service.  
Also, the veteran has a current diagnosis of a skin 
disability of the feet, and a VA physician has expressed an 
opinion linking the current disability of the feet to the 
"constant use [by the veteran, in Vietnam,] of boots with 
moisture, and heat in the affected areas."

In view of the above, and resolving any reasonable doubt in 
favor of the veteran, the Board concludes that the criteria 
for entitlement to service connection for a skin disability 
of the feet are met.


Entitlement to disability ratings in excess of zero percent
between May 2, 1968, and May 15, 1989,
and in excess of 30 percent between May 16, 1989, and 
September 13, 1990,
for a psychiatric disability variously diagnosed as anxiety 
reaction,
dysthymia, and PTSD

A review of the file reveals that, in June 1998, the Board 
granted an earlier effective date prior to September 14, 
1990, for a grant of service connection for a psychiatric 
disability.  The award was made retroactive to May 2, 1968.  
In an August 1998 rating decision, the RO implemented that 
grant, assigning a zero percent rating effective from May 2, 
1968, through September 13, 1990, for the service-connected 
psychiatric disability.  (A 30 percent rating had already 
been in place for this disability, effective from September 
14, 1990, pursuant to a rating decision that was issued in 
December 1996.)  In a July 1999 rating decision, the RO 
granted a 30 percent rating effective from May 16, 1989.  
Since the veteran has not indicated that he is satisfied with 
this more recent rating action, it is presumed that he still 
wishes a rating higher than 30 percent between May 16, 1989, 
and September 13, 1990.  Thus, the increased rating issue on 
appeal is now divided into whether a compensable rating is 
warranted from May 2, 1968, through May 15, 1989, and whether 
a rating exceeding 30 percent is warranted between May 16, 
1989, and September 13, 1990.

On appeal, the veteran essentially contends that his service-
connected psychiatric disability should be rated higher than 
evaluated for the time periods in question, since he has been 
suffering from psychiatric symptoms of considerable severity 
continuously since 1968.

A review of the records reveals a May 1968 statement from a 
private physician, recommending specialized studies to rule 
out a diagnosis of malaria, and including a diagnosis of 
anxiety reaction.

VA medical records reflecting a May-through-August 1968 
admission for treatment of malaria reveal a series of 
physical complaints, as well as complaints of nervousness and 
nightmares.  None of the five diagnoses rendered upon 
discharge from this VA admission was a psychiatric diagnosis.

The veteran submitted a statement in November 1968 indicating 
that he had nervous problems, that he did not sleep well, had 
nightmares, and had experienced nervous tension.  (Years 
later, in the June 1998 decision, the Board construed this 
document as an informal claim for service connection for a 
psychiatric disability and assigned the current effective 
date of May 2, 1968.)

An August 1981 VA outpatient medical record reflects a 
consultation in relation to the veteran's history of 
headaches and seizures.  The veteran was described as 
cooperative, spontaneous, coherent, relevant, logical, and 
with an adequate flow of ideas.  He had no suicidal or 
homicidal ideations, nor active hallucinations, and was 
oriented in the three spheres.  His affect was anxious.  No 
psychiatric diagnosis was recorded.  An undated questionnaire 
filled out by the veteran, presumably on this date, or around 
the time of this VA consultation, reveals statements to the 
effect that he was anxious and suffered from insomnia, 
nightmares, and bouts of violence, that he also suffered from 
a multiplicity of medical conditions, to include chronic 
migraines, and that his mental condition had resulted in his 
divorce, social isolation and a level of production at work 
much lower than the one he would have had if he were not 
sick.

Private medical records reveal that the veteran has been 
receiving private psychiatric treatment since May 16, 1989, 
at which time the veteran started seeing his wife's private 
psychiatrist and complained of problems since his tour of 
duty in Vietnam in 1968.  In an entry dated in November 1990, 
the veteran's private psychiatrist stated that, based on 
accounts she had obtained throughout the years from the 
veteran's wife, the veteran had been sick since much earlier 
than his first visit in May 1989, with symptoms that included 
fears and anxiety, but he had always refused seeking 
psychiatric treatment and being prescribed psychotropic 
medications.

According to a partially-legible VA outpatient medical record 
dated on September 6, 1990, the veteran complained of not 
being able to sleep, and recurrent distressing recollections 
of the war, where he had participated as an infantryman in 
the killing of civilians, including women and children.  The 
veteran said he suffered from headaches, and that he had lost 
a job and a first marriage in the past.  Currently, he worked 
as an accountant for the Gonzalez Padín Department Store, and 
was married, but had problems in his marriage.  The examiner 
noted that the veteran was cleanly dressed, but had anger, 
hostility, and feelings of rejection and inadequacy, and was 
defensive, inpatient, and tense.  He had low self-esteem, and 
difficulty with interpersonal relationships.  It was the 
examiner's opinion that the veteran's picture did not 
correspond to PTSD, but that he was, instead, angry against 
VA and the military system, and that he should continue with 
individual psychotherapy (as he was not amenable to group 
psychotherapy), and maybe should also receive marital 
therapy.

In a stressor development statement marked as received at the 
RO on September 14, 1990, the veteran indicated that he 
served in the Republic of Vietnam from July 1, 1967, to May 
1, 1968, that his military experiences included armed combat 
or enemy action, being bombed or shelled, or having tripped 
booby-traps, treating or dealing with casualties, and serving 
on day and night patrols, and special missions.  He also 
stated that, since the events described above, and for the 
past 22 years, he had re-experienced the events in nightmares 
that occurred five to ten times each month, recollections of 
the events many times per month, and flashbacks also 
occurring many times per month.  He also reported the 
following symptoms:  hyperarlertness, disturbed sleep, with 
nightmares, guilty feelings of survival, trouble 
concentrating, avoidance of activities that resembled the 
stressful events, and concern over the possibility of losing 
control of his temper.

In a February 1991 statement, the veteran again described his 
inservice stressors, which included his having seen so many 
people, including women and children, die, and repeated 
contacts with the enemy.

In a May 1991 statement, the veteran's private psychiatrist 
indicated that the veteran had been her patient since 1989, 
that he had initially shown no interest in psychiatric 
treatment, claiming that he "did not need any help," but 
that he had eventually come to realize that he had a 
psychiatric disability that needed treatment.  The veteran 
had feelings of despondency, felt uneasy when the night came, 
and locked the windows tightly, feeling safe from "the 
enemy" in doing so.  It was noted that the veteran had 
applied for benefits upon his return from Vietnam but that, 
having encountered "some difficulties" in getting them, he 
had "remained ignorant of the need he had for [psychiatric 
treatment]" and had suffered from symptoms of PTSD, without 
treatment, for over 15 years.

In a June 1999 statement, the veteran's private psychiatrist 
again stated that the veteran had been her patient since 
1989.  She also indicated that she had known "of [the 
veteran']s existence" prior to 1989 in conversations with 
the veteran's wife, who had complained frequently of the 
veteran's strange paranoid behavior at night, which the 
psychiatrist believed to be a clear description of PTSD.  
Upon the private psychiatrist's insistence, the veteran 
eventually had come to her office in 1989, at which time she 
had confirmed that "he was a product of his traumatic 
experiences in the Viet Nam war" and that "many other 
conditions that exist today ... are part of his problems."  
She further stated the she could certify that the veteran was 
initially "so upset that he could not think of going to VA ... 
to do any claiming regarding his veteran's privileges."

Based on the above evidence showing psychiatric treatment 
since May 16, 1989, and resolving reasonable doubt in favor 
of the veteran, the RO assigned the 30 percent rating for the 
veteran's PTSD in July 1999, effective from May 16, 1989.  It 
was further indicated in that rating decision that an earlier 
effective date for the rating assigned was not warranted 
because "there is no evidence of any organized psychiatric 
treatment prior to May 16, 1989."

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule.  Generally, the degrees of disability 
specified in the Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1, Part 4 (2001).

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (2001).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 4.7, 4.10 (2001).

In 1968, the schedular criteria for a noncompensable rating 
for psychoneurotic disorders such as anxiety reaction, 
disociative reaction, depressive reaction, and psychoneurotic 
reaction, required evidence of "neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability."  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Codes 9400 through 9406 (1968).

A 10 percent rating was warranted for symptoms less than 
those required for a 30 percent rating, but with emotional 
tension or other evidence of anxiety productive of moderate 
social and industrial impairment.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Codes 9400 through 9406 (1968).

A 30 percent rating was warranted for evidence of definite 
impairment in the veteran's ability to establish or maintain 
effective and wholesome relationships with people, and when 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Codes 9400 through 9406 (1968).

A 50 percent rating was warranted if the individual's ability 
to establish or maintain effective or favorable relationships 
with people was substantially impaired and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in severe 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Codes 9400 through 9406 (1968).

A 70 percent rating was warranted when the individual's 
ability to establish and maintain effective or favorable 
relationships with people was seriously impaired, and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was pronounced impairment in the 
individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9400 through 9406 
(1968).

A 100 percent (total) rating was warranted when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
when the individual had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; and when the individual was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9400 through 9406 
(1968).

In 1968, the Schedule also contained five notes to the 
diagnostic codes addressing psychoneurotic disorders which, 
in essence, instructed the RO not to use social impairment 
per se as the sole basis for any specific evaluation, 
specified instances in which the requirements for a 
compensable rating should be considered as not being met, 
provided guidance on rating conversion reaction and also on 
how to handle cases with two diagnoses present, one organic, 
and the other psychophysiologic or psychoneurotic.  See 
38 C.F.R. § 4.132, Part 4, Notes to Diagnostic Codes 9400 
through 9406 (1968).

As of July 1988, PTSD (also referred to in prior years as 
post-traumatic stress neurosis) had been added to the list of 
psychoneurotic disorders recognized by VA, and the schedular 
criteria to rate these disorders remained very similar to the 
criteria that had been in effect 20 years earlier, except for 
the following modifications:  a 10 percent rating now 
required evidence of mild, rather than moderate, social and 
industrial impairment; a 30 percent now required evidence of 
definite, rather than considerable, industrial impairment; a 
50 percent rating now required evidence of considerable, 
rather than substantial, social impairment, and considerable, 
rather than severe, industrial impairment; and a 70 percent 
rating now required evidence of severe, rather than serious 
and pronounced social and industrial impairment.  See 
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9400 through 9411 
(1988).  The effective date of this revision, originally 
published in the Federal Register, was February 3, 1988.  See 
53 Fed. Reg. 1441 (Jan 19, 1988).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 2001).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2001).

The regulations thereafter underwent no major changes until 
November 1996, when the entire set of criteria for rating 
service-connected psychiatric disorders were substantially 
revised, and that is the set of criteria that is currently in 
effect.  See 38 C.F.R. § 4.130 Part 4, Diagnostic Codes 9201 
through 9440 (1997 through 2001).  There is no need to 
discuss the current rating criteria at this time because the 
question to be resolved on appeal is whether increased 
ratings were warranted for the two cited periods prior to 
September 14, 1990 (i.e., well before the current version of 
the regulations became effective).

First, the Board needs to discuss whether the evidence of 
record supports a disability rating exceeding zero percent 
between May 2, 1968, and May 15, 1989, for the service-
connected psychiatric disability.  

As discussed above, the veteran was given a diagnosis of 
anxiety neurosis as early as May 1968.  On VA admission in 
August 1968, it was noted that his complaints included 
nervousness and nightmares, and the veteran stated, in 
November 1968, that he suffered from nightmares and other 
nervous problems.  Years later, his private psychiatrist 
stated that, while she started treating the veteran in May 
1989, it was her opinion that the veteran had been having 
psychiatric difficulties for many years prior to 1989.  
However, the 1968 diagnosis of anxiety neurosis was not 
accompanied by any clinical findings.  The veteran's 
hospitalization in 1968 did not include any psychiatric 
findings and the diagnoses at discharge did not include 
identification of a psychiatric impairment.  The only mental 
status interview for the period prior to May 1989 was during 
an August 1981 VA outpatient visit.  This demonstrated 
completely normal findings, with the exception of an anxious 
affect.  

While it is true that the veteran's description of his 
psychiatric symptoms, including those from the undated 
questionnaire, suggest a more significant psychiatric 
impairment, the only competent evidence from the period does 
not reflect more than minimal symptoms.  Furthermore, while 
the private psychiatrist, in reports dated after May 1989, 
suggests that the veteran was having psychiatric difficulties 
for many years prior to 1989, the psychiatrist does not 
identify either the degree of impairment or a date certain 
which would warrant assigning a compensable evaluation for 
any period prior to May 1989.  

The Board now turns to the matter of whether the evidence of 
record supports a disability rating in excess of 30 percent 
between May 16, 1989, and September 13, 1990, for the 
service-connected psychiatric disability.

The evidence in the file that was produced between May 16, 
1989, and September 13, 1990, reveals an individual 
complaining of sleeping difficulties, nightmares, and 
recurrent distressing recollections of the war, showing 
evidence of anger, hostility, feelings of rejection and 
inadequacy, defensiveness, impatience, and tension.  During 
that timeframe, however, the veteran was working and, 
according to the VA mental health specialist who examined him 
on September 6, 1990, his disability picture did not 
correspond to an individual with PTSD, but to an individual 
who was angry at the system.

In evaluating the medical evidence produced during the above 
timeframe of a little over a year under the schedular 
criteria that were in effect at that time, it is the Board's 
opinion that the evidence is most closely descriptive of an 
individual with definite (moderately large) impairment in 
both his social and industrial capabilities, due to his 
psychoneurotic symptoms, rather than that of an individual 
with considerable social and industrial impairment.  
Accordingly, the Board finds that it is not shown that the 
service-connected psychiatric disability produced in the 
veteran considerable, rather than definite, social and 
industrial impairment between May 16, 1989, and September 13, 
1990.

In view of the above finding, the Board concludes that the 
schedular criteria for entitlement to a disability evaluation 
in excess of 30 percent between May 16, 1989, and September 
13, 1990, for the service-connected psychiatric disability 
variously diagnosed as anxiety reaction, dysthymia, and PTSD, 
are not met.


ORDER

1.  Service connection for a skin disability of the feet is 
granted.

2.  A compensable evaluation for the service-connected 
psychiatric disability variously diagnosed throughout the 
years as anxiety reaction, dysthymia, and PTSD, between May 
2, 1968, and May 15, 1989, is denied.

3.  A rating exceeding 30 percent between May 16, 1989, and 
September 13, 1990, for the service-connected psychiatric 
disability variously diagnosed throughout the years as 
anxiety reaction, dysthymia, and PTSD, is denied.


REMAND

Entitlement to service connection for peripheral neuropathy, 
on a direct basis or secondary to Agent Orange exposure 
during active military service

The veteran contends that he was exposed to Agent Orange 
during service in the Republic of Vietnam and that it is his 
belief that that exposure caused his disease of peripheral 
neuropathy that was first diagnosed in 1993.

Because of the change in the law brought about by the VCAA, a 
remand of this matter is required for compliance with the 
notice and duty to assist provisions contained in the VCAA 
and its implementing regulation.  Specifically, it is the 
Board's opinion that the veteran should be examined by VA, in 
order to confirm the claimed diagnosis of peripheral 
neuropathy, which the Board notes was apparently first noted 
on VA medical examination in February 1992, and obtain a 
medical opinion on the question of the etiology of said 
disability.

Also, the RO should make sure that the record is complete in 
terms of evidence reflecting VA and/or private medical 
treatment for the claimed condition since 1992, or earlier, 
if the disease was first diagnosed earlier than 1992.  In 
this regard, it is noted that the veteran has indicated that 
he started receiving VA medical treatment for this disease in 
1993, and that he has been receiving medical treatment at 
Medicina Deportiva, and from a "Dr. Michelo," or "Micheo," 
at the San Pablo Institute in Bayamón, Puerto Rico.  Thus, on 
remand, RO should ask the veteran to clarify the dates and 
places of medical treatment for the claimed peripheral 
neuropathy.  Thereafter, the RO should secure and associate 
said evidence with the veteran's claims files.

Additionally, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA and/or its implementing regulation, it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, the issue of entitlement to service connection 
for peripheral neuropathy, on a direct basis or secondary to 
Agent Orange exposure during active military service, is 
remanded for the following additional development:

1.  The RO should ask the veteran to 
clarify the dates and places of VA and 
private treatment for his peripheral 
neuropathy, to include the private 
treatment reportedly received at Medicina 
Deportiva and at the San Pablo Institute 
in Bayamón, Puerto Rico, if pertinent to 
this particular claim.  Thereafter, 
depending on the response received from 
the veteran, the RO should secure this 
evidence, and associate it with the 
veteran's claims folders.

2.  The veteran should then be afforded a 
VA medical examination by the appropriate 
specialist.  The claims folder must be 
reviewed by the examiner prior to the 
examination, and the examiner should 
specifically note in the report that the 
record has been reviewed. 

The examiner should be asked to review 
the pertinent evidence in the veteran's 
claims folders.  The examiner should 
order any necessary studies and/or tests, 
examine the veteran, and render a medical 
examination report containing his or her 
opinion as to whether a diagnosis of 
peripheral neuropathy is warranted in 
this particular case.  If the answer to 
this question is in the affirmative, the 
examiner should also express his or her 
opinion as to whether it is more likely, 
less likely, or as likely as not that 
this particular disorder is etiologically 
related to service, and/or to inservice 
events such as exposure to Agent Orange.

The examiner should be asked to report 
all findings, and the basis for his or 
her opinions and conclusions, in as much 
detail as possible in the medical 
examination report.

3.  Once all the above development has 
been accomplished, the RO should review 
the veteran's claims files and ensure 
that all notification and development 
action required by the VCAA and its 
implementing regulation has been 
completed. 

4.  Thereafter, the RO should re-
adjudicate this service connection claim 
on appeal.  If, upon re-adjudication, the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the appealed claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The veteran is further advised that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


